Title: From Thomas Jefferson to Thomas Leiper, 3 April 1824
From: Jefferson, Thomas
To: Leiper, Thomas

Monto
Apr. 3. 24.I am really done, my friend, with Politics, notwthstg the doubts you express in your favor of Mar. 16. there is a time for every thing, for acting in this world, and for getting ready  to leave it. the last is now come upon me. you, I hope, will hold out as long as you can, because what you do, I know will always be done for the good of our fellow-man. with respect to the  European combinns against the rights of man I join an honest Irishman of my nbhood in his 4th of July toast ‘the Holy alliance, to Hell the whole of them.’In the Presidential election I am entirely passive. the pretended letter of mine to which you allude is a  faithless travestie of what I really wrote. that was addressed to a friend, who had   sollicited my thoughts on the subject. it expressed  no preference of any and in terms which could give offence to none. he incautiously read the letter to a zealous partisan, who published it from memory and with perversions of terms adopted to his own wishes. I am truly sorry to see the foolish and wicked paragraph from a Richmond paper which you inclosed me. the frdly dispositions which have so long prevailed between Pensva & Virgi  and which  have been so salutary to  republican principles and govmt are not I hope to be ruffled by a paper  recently set up, and which if conducted in  the  spirit of that paragraph will as certainly be  soon put down. these states happen at present to differ in the object of their choice. both favorites are republican, both will administer the govmt  honestly, which with the most wisdom each state has a right to hope for itself. but such a difference, between thinking and rational men should excite no more  feeling than a difference of faces; and  seeing, as I do, the permanence of our union hanging on the harmony of Pensva & Virgi, I hope that will continue as long as our govmt continues  to be a blessing to mankind. to yourself long life, long health & prosperity.Th:J.